Case 1:19-cv-03239-AT Document 78 Filed 04/12/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
MICHAEL KOPANIC. DOC #:
DATE FILED: _ 4/12/2021
Plaintiff,
-against- 19 Civ. 3239 (AT)
GTX, INC., ROBERT J. WILLS, MARC S. ORDER

HANOVER, J. R. HYDE III, MICHAEL G.
CARTER, J. KENNETH GLASS, GARRY A.
NEIL, and KENNETH S. ROBINSON,

Defendants.
ANALISA TORRES, District Judge:

 

 

Because all claims have been dismissed and Plaintiff has failed to amend his complaint by
the stated deadline, ECF No. 72, the Clerk of Court is directed to close the case.

SO ORDERED.

Dated: April 12, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
